PER CURIAM.
This is an appeal from dismissal of a complaint with prejudice. We do not attempt to second-guess the trial court as to the reasons for dismissal of the various counts of the complaint, which were based upon several different causes of action. We hold simply that the complaint did sufficiently allege a cause of action for tor-tious interference with an advantageous business relationship (see, e.g., DeRitis v. AHZ Corp., 444 So.2d 93 (Fla. 4th DCA 1984)), and for breach of contract (by violating the alleged covenant not to compete). See Akey v. Murphy, 238 So.2d 94 (Fla.1970). See also Chessick Clinic, P.A. v. Jones, 367 So.2d 1028 (Fla. 2d DCA 1979).
We therefore reverse and remand for further proceedings.
HERSEY, C.J., and WALDEN and GARRETT, JJ., concur.